Case 1:20-cv-00584-JAO-KJM Document 1-2 Filed 12/31/20 Page 1 of 6                            PageID #: 10




   LAW OFFICES OF
   WILLIAM FENTON SINK                                                               Electronically Filed
                                                                                     FIRST CIRCUIT
   WILLIAM FENTON SINK #3546
                                                                                     1CCV-XX-XXXXXXX
   Dillingham Transportation Bldg.
                                                                                     11-DEC-2020
   735 Bishop Street, Suite 400
   Honolulu, Hawai'i 96813.                                                          08:59 AM
   Telephone: 531-7162                                                               Dkt. 1 CMPS
   Facsimile: 524-2055
   Email:jennifer@wfsinklaw.com

   Attorney for Plaintiff

                        IN THE CIRCUIT COURT OF THE FIRST CIRCUIT

                                         STATE OF HAWAII

   RORY V. HATICO,                                   CIVIL NO.:
                                                    (Wrongful Termination, Retaliation, Breach of
                            Plaintiff,               Contract, Intentional Infliction of Emotional Distress,
                                                     Intentional Interference with Prospective Economic
          VS.
                                                     Advantage)

    ANASON1C AVIONICS CORPORATION,                   COMPLAINT;SUMMONS
   JOHN AND MARY DOES 1-10, DOE
   CORPORAT-IONS,PARTNERSHIPS or
   OTHER ENTITIES 1-10,

                            Defendant.


                                            COMPLAINT

                  Plaintiff RORY V. HATICO, by and through his above named attorney, for a

   complaint against the Defendants PANASONIC AVIONICS CORPORATION alleges and avers as

   follows:

   I. Parties.

                  1.        At all times mentioned herein, Plaintiff RORY V. HATICO (hereinafter

   referred to as "Rory" or "Plaintiff'), was employed by Defendant PANASONIC AVIONICS




                                             EXHIBIT A
Case 1:20-cv-00584-JAO-KJM Document 1-2 Filed 12/31/20 Page 2 of 6                           PageID #: 11




   CORPORATION as a Maintenance Service Representative and resided in the City and County of

   Honolulu, State of Hawai'i.'

                  2.     At all times mentioned herein, Defendant PANASONIC AVIONICS

   CORPORATION (hereinafter referred to as "Panasonic") was a business that employed Plaintiffand

   was operating in the City and County of Honolulu, State of Hawai'i.

                  3.     That Defendants JOHN           AND     MARY      DOES      1-10 and      DOE

   CORPORATIONS,PARTNERSHIPS or OTHER ENTITIES 1-10 (hereinafter collectively "Doe

   Defendants") are other persons or entities which owned, possessed, controlled or in some manner

   were responsible or liable for the events and incident described herein, that caused Plaintiff's

   injuries. Doe Defendants are named herein as parties pursuant to Rule 17(d)ofthe Hawai'i Rules of

   Civil Procedure. Plaintiff will identify such defendants when their names and capacities are

   ascertained.

   II. Statement ofFacts.

                  4.     On or around June 4, 2018, Plaintiff Rory was employed by Defendant as a

   Maintenance Service Representative.

                  5.     On July 1, 2020, Plaintiff Roiy was wrongfully terminated by Defendant.

                  6.     On or around February 24,2019,Plaintiff Rory was injured while working and

   was subsequently involved in three other car accidents.

                  7.     Plaintiff Rory filed a claim for Disability Benefits with the State of Hawai'i,

   Department of Labor and Industrial Relations, Disability Compensation Division on January 27,

   2020("TDI claim").




                                                   2
Case 1:20-cv-00584-JAO-KJM Document 1-2 Filed 12/31/20 Page 3 of 6                             PageID #: 12




                   8.      On March 16,2020,after an investigation by the State ofHawaii,Department

   of Labor and Industrial Relations, it was found that Plaintiff was eligible for the maximum weekly

   benefit amount regarding his TDI claim. Defendant Panasonic was ordered to pay Plaintiff Rory

   $8,157.60 less appropriate taxes and if Plaintiffs disability continued beyond March 16, 2020 and

   was certified by a physician, Defendant would need to continue paying benefits up to the maximum

   26 weeks.

                  9.       At the time Plaintiff filed his TDI claim, Defendant Panasonic did not have

   Temporary Disability Insurance and was forced to purchase Temporary Disability Insurance.

  III. Statement ofAllegations.

                   10.     On July 1, 2020, Plaintiff Rory was wrongfully terminated from Defendant

   Panasonics, in violation of public policy.

                   1 1.    Because Plaintiff applied for and Defendant was ordered to pay TDI benefits

   to Plaintiff, Defendant retaliated against Plaintiff and put him "on full-time furlough" from April 12,

   2020 to July 11, 2020.

                   12.     Defendant retaliated against Plaintiff by continuing to furlough Plaintiffand

   not scheduling him to work.

                   1 3.    On June 30, 2020, Plaintiff received an email from Defendant stating

   Defendant was "eliminating several positions and restructuring in several areas to reduce costs" as a

   result of Plaintiff filing for TDI benefits.

   IV. Causes ofAction.

                   14.      That as a result ofPlaintiffs whistleblowing and his objecting to law breaking

   in violation of public policy, Plaintiff was wrongfully terminated.



                                                      3
Case 1:20-cv-00584-JAO-KJM Document 1-2 Filed 12/31/20 Page 4 of 6                             PageID #: 13




                  15.     Defendant's illegal actions led to Plaintiff's termination, in violation ofHRS

   §§ 368 et m and 378 et m.

                  16.     Defendant retaliated against Plaintiffin his employment because Plaintifffiled

   a TDI claim against Defendant, Defendant was forced to purchase Temporary Disability Insurance,

   and Defendant was forced to pay PlaintiffTDI benefits. This was in violation of public policy under

   Parnar and its progeny.

                  17.     Defendant retaliated against Plaintiff by wrongfully terminating him in

   violation of the Hawaii State Whistleblowers Protection Act, HRS § 378-62 et §_qq., Parnar and its

   progeny, common law, and public policy.

                  18.     That Defendant breached its contract with Plaintiffin that it failed to abide by

   the guidelines it set out in Defendant's employee handbook and employment contract.

                  19.     That Defendant interfered with Plaintiffs compensation,terms,conditions and

   privileges of employment, intentionally interfered with Plaintiff's economic advantage and

   intentionally and/or negligently inflicted emotional distress,thereby subjecting Defendant to punitive

   damages.

                  20.     That Defendant intentionally interfered with Plaintiffs economic advantage.

                  21.     That Defendant's actions, and lack thereof, caused Plaintiff to suffer severe

   emotional and psychological damages from the above intentional actions causing intentional and

   negligent infliction of emotional distress.




                                                     4
Case 1:20-cv-00584-JAO-KJM Document 1-2 Filed 12/31/20 Page 5 of 6                        PageID #: 14




   V. Prayer.

                WHEREFORE,Plaintiff prays for judgment against the Defendant as follows:

                I.    General damages for emotional and psychological injuries according to proof;

                2.    Special damages for economic losses and expenses according to proof;

                3.    Punitive and exemplary damages according to proof;

                4.    For pre-judgment interest, Plaintiff's cost Of suit, and attorneys' fees; and

                5.    For such other relief as the court deems just and proper.

                DATED: Honolulu, Hawaii, December 11, 2020.


                                                     Is! William Fenton Sink

                                                     WILLIAM FENTON SINK
                                                     Attorney for Plaintiff




                                                 5
    Case 1:20-cv-00584-JAO-KJM Document 1-2 Filed 12/31/20 Page 6 of 6                                                 PageID #: 15


      STATE OF HAWAII                                            SUMMONS
                                                                                                        CASE NUMBER
    CIRCUIT COURT OF THE
        FIRST CIRCUIT                                  TO ANSWER CIVIL COMPLAINT                        1CCV-XX-XXXXXXX

 PLAINTIFF                                                      VS.       DEFENDANT(S)                       Electronically Filed
 RORY V. HATICO,                                                          PANASONIC AVIONICS CORPCOlfaerc4RIMIID
                                                                          MARY DOES 1-10, DOE CORP       S
                                                                                                  117r0001652
                                                                          PARTNERSHIPS or OTHER EN I I 1-1Q.
                                                                                                               - C-z020
                                                                                                             11:04 AM
                                                                                                             Dkt. 7 SUMM



 PLAINTIFF'S NAME & ADDRESS,TEL. NO.
 WILLIAM FENTON SINK #3546
 735 Bishop Street, Suite 400
 Honolulu, Hawai i 96813
 Telephone: 531-7162
 Facsimile: 524-2055
 Email: jennifer@wfsinklaw.com



   TO THE ABOVE-NAMED DEFENDANT(S)
             You are hereby summoned and required to file with the court and serve upon
    WILLIAM FENTON SINK, ESQ.

                                                                                                                                         ,
     plaintiff's attorney, whose address is stated above, an answer to the complaint which is herewith served upon you, within
     20 days after service of this summons upon you, exclusive of the date of service. If you fail to do so,judgment by default
     will be taken against you for the relief demanded in the complaint.

          THIS SUMMONS SHALL NOT BE PERSONALLY DELIVERED BETWEEN 10:00 P.M. AND 6:00 A.M. ON
          PREMISES NOT OPEN TO THE GENERAL PUBLIC, UNLESS A JUDGE OF THE ABOVE-ENTITLED
          COURT PERMITS,IN WRITING ON THIS SUMMONS,PERSONAL DELIVERY DURING THOSE HOURS.
          A FAILURE TO OBEY THIS SUMMONS MAY RESULT IN AN ENTRY OF DEFAULT AND DEFAULT
          JUDGMENT AGAINST THE DISOBEYING PERSON OR PARTY.


                                                                                                                      ,
    The original document is filed in the                                                                         ,
                                                                      Effective Date of 28-Oct-2019
    Judiciary's electronic case management
                                                                      Signed by: /s/ Patsy Nakamoto
    system which is accessible via eCourt Kokua
    at: http:/www.courts.state.hi.us                                  Clerk, 1st Circuit,State of Hawai'ii
                                                                                                                          s,

                In accordance with the Americans with Disabilities Act, and other applicable state and federal laws, if you require a


 &              reasonable accommodation for a disability, please contact the ADA Coordinator at the Circuit Court Administration Office on
                OAHU- Phone No. 808-539-4400, TTY 808-539-4853, FAX 539-4402, at least ten (10)working days prior to your hearing or
                appointment date.




Form 1C-P-787(1CCT)(19119)
Summons to Complaint MFG-AC-508(10/19)
